DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority Date
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed applications, Application No. 62/442,610 and Application No. 62/451,936, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, disclosure of the prior-filed applications, Application No. 62/442,610 and Application No. 62/451,936, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 2-8. Accordingly, claims 2-8 are not entitled to the benefit of the prior application.
The disclosure of the prior-filed application, Application No. 62/514,089, does provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 1-8 of this application.  Accordingly, claims 2-8 are entitled to the benefit of the prior application i.e. 06/02/2017. 
Claims 2-8 of this application are entitled to effective filing date of 06/02/2017.

Restriction/Election
Applicant’s election of claims 2-8 drawn to Species B directed to figure 8 in the reply filed on 05/23/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claim 9-20  are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected  species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/23/2022. Claims 1 and 9-20 were cancelled by the Applicants in response to the restriction requirement dated 04/07/2022. 
Consequently, in this Action claims 2-8 are being examined on the merits.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "106c" (see instant application specification para.[0041])  and "106" (see instant application specification para.[0041]) have both been used to designate “tissue facing surface”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
 “…It is contemplated that the first and second tissue penetrating tips 908a, 910a may be disposed on either the same lateral side of longitudinal axis "A1-A1", as shown in FIG. 8, or on opposing lateral sides of longitudinal axis "A1-A1"… in para.[0070] needs to be corrected.  A suggested correction is -- It is contemplated that the first and second tissue penetrating tips 908a, 910a may be disposed on either the same lateral side of longitudinal axis "A1-A1", or as shown in FIG. 8, [[or]] on opposing lateral sides of longitudinal axis "A1-A1"--.
The corresponding patent number (US 10709901 B2) for U.S. Application Ser. No. 15/835,853 in para. 1 needs to be added. 
 Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 is  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 8 recites “the body and the first and second legs define an S-shaped profile” which renders the claim unclear. More specifically, it is unclear as to the “S-shaped profile” is with respect what view  i.e. perspective, top, side, angular, cross-sectional or some other.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Stein; Jeffrey A. et al. (Pub. No.: US 5830221 A, hereinafter referred to as "Stein") in view of Wazer; David E. et al. (Pub. No.: US 20110245578 A1, hereinafter referred to as “Wazer”) as evidenced by Pedersen, Laust et al. (Pub. No.: US 20030220533 A1, hereinafter referred to as “Pedersen”).
NOTE: Please also cross-reference Examiner annotated FIG.  27 from applied prior art US 5830221 A to Stein; Jeffrey A. et al. detailed in Appendix A below, hereinafter referred to as “FIG. 27-EX”. 
As per independent Claim 2, Stein discloses an implantable fastener (Stein in at least col. 2 lines 54-64, FIG. 27, col. 9, lines 24-61, FIG. 27-EX for example discloses relevant subject-matter. More specifically, Stein in at least  FIG. 27, FIG. 27-EX, col. 2 lines 54-64 an implantable fastener 186. See at least col. 2 lines 54-64 “fastener…tissue penetrating portion”) comprising: 
a body defining a longitudinal axis, the body including first and second ends (Stein in at least FIG. 27, fig. 27-EX for example discloses a body B defining a longitudinal axis A-A, the body including first B1 and second ends B2); 
a first leg extending from the first end of the body and towards the second end of the body, the first leg including a first tissue penetrating portion (Stein in at least FIG. 27, FIG. 27-EX for example discloses a first leg L1 extending from the first end B1 of the body and towards the second end B2 of the body, the first leg L1 including a first tissue penetrating portion P1); 
a second leg extending from the second end of the body and towards the first end of the body, the second leg including a second tissue penetrating portion (Stein in at least FIG. 27, FIG. 27-EX for example discloses a second leg L2 extending from the second end B2 of the body and towards the first end B1 of the body, the second leg L2 including a second tissue penetrating portion P2);
Stein does not explicitly disclose capsule and radioactive material features.
However, in an analogous radiation including surgical fastener field of endeavor, Wazer discloses an implantable fastener (Wazer in at least fig. 2, 6-7, [0002], [0023-0024], [0052], [0068-0069], [0082] for example discloses relevant subject-matter. More specifically, Wazer in at least [0002], [0023] for example discloses implantable fastener. See at least Wazer [0002] “brachytherapy source staples”) comprising
a capsule associated with the body, the capsule including a radioactive material (Wazer in at least fig. 2, [0052] for example discloses a capsule 10 associated with the body, the capsule including a radioactive material 30. See at least Wazer [0052] “a source staple is shown in FIG. 2 and includes the attachment of a sleeve 11 to a single surgical staple 20 …The sleeve 10 … accommodates a standard radioactive … seed 30 is inserted and fixed within the sleeve 10”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the implantable fastener as taught by Stein, by further incorporating into the fastener a radioactive substance, as taught by Wazer. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage that incorporating the radioactive seeds into a surgical fastening means used in the surgical procedure would proffer the following advantages: [a] the seeds are concurrently secured in position directly adjacent to the surgical resection and remain immobile; [b] seeds are precisely located relative to the resection, placed by a very convenient method eliminating the difficulties of working through the narrow surgical incision; [c] seed position is rigidly fixed, assuring that the dose distribution does not uncontrollably change over the duration of the treatment; [d] facilitates permitting the dose distribution to be precisely planned prior to the surgery to achieve the desired result; [e] significantly reduces the dose to the clinician as seed is inserted/implanted in conjunction/simultaneously with the application of the staples (Wazer, [0023-0024).

As per dependent Claim 3, the combination of Stein and Wazer as a whole further discloses implantable fastener wherein the body defines a lumen configured to receive the capsule therein (Wazer in at least fig. 7, [0068-0069] for example discloses embodiments that disclose the body defines a lumen/cavity configured to receive the capsule 52  therein. See at least [0068] “staple 50 includes a cylindrical tube 52 that is preferably a titanium tube… The tube 52 defines a tubular cavity that is capped/sealed”).

As per dependent Claim 4, the combination of Stein and Wazer as a whole as evidenced by Pedersen further discloses implantable fastener wherein the capsule is secured to the body via a press fit engagement or friction fit engagement (Wazer in at least [0054], [0082] for example discloses other securing means may also be provided to attach the sleeve to the staple which broad disclosure would encompasses or at least render obvious press fit engagement or friction fit engagement recited. Additionally, press fit engagement between two components is well-known in the art as evidenced by Pedersen see at least [0058], [0062], [0065]).
As per dependent Claim 5, the combination of Stein and Wazer as a whole further discloses implantable fastener wherein the first tissue penetrating portion is disposed adjacent the second end of the body (Stein in at least FIG. 27, FIG. 27-EX for example discloses the first tissue penetrating portion P1 is disposed adjacent the second end B2 of the body).
As per dependent Claim 6, the combination of Stein and Wazer as a whole further discloses implantable fastener wherein the second tissue penetrating portion is disposed adjacent the first end of the body(Stein in at least FIG. 27, FIG. 27-EX for example discloses the second tissue penetrating portion P2 is disposed adjacent the first end B1 of the body).
As per dependent Claim 7, the combination of Stein and Wazer as a whole further discloses implantable fastener wherein the body and the first and second legs are formed of titanium, stainless steel, or polymer (Wazer in at least [0067-0068] and Stein col. 4 lines 40-43 for example discloses titanium/steel staples, polymer fastener which reads on recited the body and the first and second legs are formed of titanium, stainless steel, or polymer. See Wazer at least [0067] “currently-used surgical staples are fabricated from titanium wires”; [0068] “staple 50 includes a cylindrical tube 52 that is preferably a titanium tube, but may also be of other metal materials. These materials include platinum, titanium, nickel-titanium alloys, gold, stainless steel, palladium, silica and alumina. The tube 52 defines a tubular cavity that is capped/sealed by titanium wires 54 that are laser-welded to the tube. The wires 54 serve as the legs of the staple.”; “staples are constructed of any one of platinum, titanium, nickel-titanium alloys, gold, stainless steel, palladium, silica and alumina”; See Stein col. 4 lines 40-43 “fastener 20 is preferably formed of a suitable biocompatible material, such as, for example, stainless steel. However, coil fastener 20 may alternatively be formed of various elastomeric or polymeric materials”).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stein et al. in view of Wazer as evidenced by Pedersen and further in view of  Brown; Alan W. (Pub. No.: US 5007921 A, hereinafter referred to as “Brown”).
As per dependent Claim 8, the combination of  Stein and Wazer as a whole discloses implantable fastener according to claim 2 (see claim 2)
		The combination of Stein and Wazer as a whole does not explicitly disclose implantable fastener wherein the body and the first and second legs define an S-shaped profile.
		However, in an analogous surgical fastener field of endeavor, Brown discloses implantable fastener wherein the body and the first and second legs define an S-shaped profile (Examiner note that the entire specification is silent as to criticality of the S-shaped profile. Brown in at least fig. 15-20, col. 1 lines 5-17, col. 6 lines 57-68, col. 8 lines 32-39, 46-50 for example discloses implantable fastener (fig. 15) wherein the body 52 and the first and second legs 53, 54 define an S-shaped profile.).
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the implantable fastener of Stein, as modified with Wazer, such that the fastener has a S-shaped profile as disclosed in Brown.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of that such a configuration allows surgical fastener, when implanted, to lie extremely close to or contiguous the skin and by, thus, lying flat against the skin the surgical fastener cannot be accidentally dislodged and also remains unobtrusive (Brown, col. 8 lines 32-39). 

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
US 20170055996 A1 (fig. 12, [0166]), US 20140276830 A1 (fig. 1A, 1B), US 20140046349 A1 (fig. 2A, [0034]), US 20080200950 A1 (Fig. 1), US 20070093839 A1 (fig. 1-2), US 5007921 A (fig. 15-24) for disclosing S-shaped surgical staples/fasteners similar to fasteners disclosed and claimed.
US 20170246476 A1 (fig. 6, 13)  for disclosing surgical tissue staples/fasteners that incorporate radioactive substance similar to that disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SUNITA REDDY/            Examiner, Art Unit 3791                                                                                                                                                                                            	June 4, 2022

APPENDIX A
The following figure “FIG. 27-EX”  is Examiner annotated FIG. 27 from above applied prior art US 5830221 A to Stein; Jeffrey A. et al.


    PNG
    media_image1.png
    662
    532
    media_image1.png
    Greyscale